Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/22/2021, with respect to the previous objection to claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/22/201, with respect to the previous 103 rejection of claim 1 under modified Wolf have been fully considered and are persuasive.  Examiner does not consider Wolf to teach Applicant’s controller particulars, and more specifically the waiting period (first time period) taken from the start of the rotating of the drum in the first direction and the pulsator in the second direction before comparing the drum drive current value with a reference value.  Wolf identifies torque or power consumption is increased when the drum is accelerated from a stand to a predefined rotation speed, as well as using a predefined time period for monitoring a physical value (e.g. current) (see Wolf’s [0015]-[0016]).  Examiner however, does not consider this to match Applicant’s claimed first time period.  The previous 103 rejection of claim 1 under modified Wolf has been withdrawn. 


Claim Objections
Claim 1 objected to because of the following informalities:  on line 33, “rotate” should be “to rotate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites on lines 18-24 “in response to the controller determining that the drum drive current value is not greater than the first reference current value and determining a second time period is expired from the start of the rotating of the drum in the first direction and the pulsator in the second direction, control the drum drive motor to rotate the drum in the second direction and control the pulsator drive motor to rotate the pulsator in the first direction”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 13-14, predetermined operation period T0.  [0230]-[0262]), and Examiner did not identify support for this limitation in the disclosure for the elected embodiment of Figures 13-14.  The change in rotational direction of the drum and pulsator in Figures 13-14 appear to be in response to a 
Claim 1 recites on lines 30-33 “in response to the controller determining that the drum drive current value is greater than the first reference current value and the second time period is expired, control the drum drive motor to rotate the drum in the second direction and control the pulsator drive motor rotate the pulsator in the first direction”.  Similar to the issue above, Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 13-14, predetermined operation period T0.  [0230]-[0262]), and Examiner did not identify support for this limitation in the disclosure for the elected embodiment of Figures 13-14.  The change in rotational direction of the drum and pulsator in Figures 13-14 appear to be in response to a time period expiring/elapsing (e.g. predetermined operation period T0), and appears to be independent of the motor current determination.  The motor current appears to only factor into whether the rotation of the drum and pulsator is stopped early, but does not appear to factor into when a reversal in rotational direction occurs.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1714